DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments

The Office has withdrawn the previous rejection of the claims under 35 USC §112(b), in light of the amendments.  

Applicant's arguments, filed 8/13/2021, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicants first argue on pages 8-9 that the cited references do not teach the amended claim language.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  First, it is noted that Applicants never specifically claim any particular mechanism/algorithm for establishing expertise.  Applicants merely claim a vague “association” of topic, relationship and messages as constituting the “establish[ing of] topical expertise”.  York discusses these elements and the inferring of expertise.  As such, it was reasonable to interpret the cited passages in York as at least suggesting the recited claim language.  

Therefore, the references have been reasonably interpreted as teaching the recited claim language.


Regarding the previous rejection of the claims under 35 USC §103(a), Applicants also argue on pages 9-10 that one may not modify the York reference without changing its operation, and that the York reference doesn’t establish topical expertise.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  First, it is noted that York teaches the amended claim language.  Therefore, the argument is moot, as one need not modify York to teach this concept.  
Additionally, it is irrelevant whether “embodiments” of Applicants’ subject matter may “establish topical expertise”.  The claim language merely requires an “association” to establish “topical expertise”, and the existence of these elements together may reasonably be reasonably construed as an “association”.  It is noted that there is no claimed algorithm, for instance, setting forth a mechanism as to how one determines expertise from a combination of these topics/relationships/messages.  And, it is improper to import claim language from the specification.   
Therefore, the references have been reasonably interpreted as teaching the recited claim language.


Applicants further argue on page 10 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. §103 as being unpatentable over York et al (US Patent Application Publication No. 2013/0275429, hereafter referred to as “York”) in view of Andreica et al (US Patent Application Publication No. 2019/0005138, hereafter referred to as “Andreica”).

Regarding independent claim 1:  York teaches A group-based communication platform configured for assigning a user expertise to a user identifier, the group-based communication platform comprising: one or more memory storage areas; and one or more processors collectively configured to: (See York Fig. 18 showing an exemplary hardware environment including processors, memory and storage.) receive one or more work objects from a validated external resource, wherein the one or more work objects comprise metadata and body content data; (See York [0051] teaching that objects may have metadata and content.  See also, [0087] discussing exemplary content objects such as email, and Fig. 2 showing reception of information from a variety of services.) determine a subset of the one or more work objects associated with a user identifier for a user; (See York [0009], for example, teaching that it was well known to associate email work objects with a sender.) determine a level of relationship between the user and each of the one or more event objects; (See York [0011] teaching creation of a network graph and establish topical expertise associated with the user identifier based at least in part on the topics of work objects associated with the user identifier and the level of relationship between the user and each of the event objects, and messages associated with the one or more work objects regarding the one or more topics. (See York [0011] teaching creation of a network graph relating people and content objects.  See also, [0112] discussing that level of expertise is inferred by relationships between user and content object. See also paragraphs [0077] and [0083] teaching the automatic indexing of document objects, including messages, to identify topics addressed and relationship between user and documents.  And, paragraph [0112] in the context of Fig. 5, teaches the monitoring/determination as to when a person works on / creates messages related to a topic and the inferring of expertise.)
However, York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches assign one or more topics to each of the one or more work objects based at least in part on the metadata and body content data; (See Andreica [0060], for example, teaching an association of an actress identified in the metadata of a movie, in the context of [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification and [0005] teaching a variety of object types such as email and video.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Andreica for the benefit of York, because to do so provided a designer with options for implementing a system that 


Regarding claim 2:  York teaches wherein the one or more work objects comprise event work objects, and wherein determining a level of relationship between the user and each of the event work objects comprises determining whether the user participated in each of the one or more event work objects.  (See York [0051] teaching that objects may be from a variety of types, including emails, posts, and A/V content.  See York [0011] teaching the use of relationships between people and content objects.  See also, [0054]-[0055] teaching the use of a variety of relationship types, including perpetrator/victim.  And, see [0009] and [0077] discussing that it was well known to associate sender with an email.)  

Regarding claim 3:  York teaches wherein the one or more work objects comprise email work objects, and wherein determining a level of relationship between the user and each of the email work objects comprises determining whether the user was a sending user of the email work objects.  (See York [0051] teaching that objects may be from a variety of types, including emails, posts, and A/V content.  See York [0011] teaching the use of relationships between people and content objects.  See also, [0054]-[0055] teaching the use of a variety of relationship types, 

Regarding claim 4:  York teaches wherein the one or more work objects comprise message work objects, and wherein determining a level of relationship between the user and each of the message work objects comprises determining whether the user was a sending user of the message work objects.  (See York [0051] teaching that objects may be from a variety of types, including emails, posts, and A/V content.  See York [0011] teaching the use of relationships between people and content objects.  And, see [0009] and [0077] discussing that it was well known to associate sender with an email.)  

Regarding claim 5:  York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches wherein assigning a topic to each of the one or more work objects comprises utilizing Term frequency-inverse document frequency (Tf-Idf) analysis to identify one or more topics relevant to each work object. (See Andreica [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification, in the context of [0005] teaching a variety of object types such as email and video.)

Regarding claim 6:  York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches wherein each of the one or more work objects are event objects, and wherein the Tf-Idf analysis is performed on a recording associated with the work object. (See Andreica [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification, in the context of [0005] teaching a variety of object types such as email and video.)

Regarding claim 7:  York teaches wherein the one or more processors are further configured to generate a work graph identifying relationships between each of the one or more work objects, and wherein determining a level of relationship between a user identifier and each of the one or more work objects comprises identifying relationships between work objects associated with the user identifier.  (See York [0011] teaching the use of a network graph to represent the level of relationships among people and content objects.)  

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-21 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 11, 2021